ORDER
PER CURIAM:
Respondent Asurion Protection Services, LLC discharged Appellant Marquel Spratling from employment in February 2009. Spratling filed two lawsuits against Asurion, alleging that it discriminated against him on the basis of his race. The parties entered into a Settlement Agreement and Release in October 2009, under which Spratling agreed to dismiss his suits in exchange for a monetary payment from *909Asurion; Asurion also agreed to provide Spratling with a reference letter. Asurion made the required settlement payment, and Spratling dismissed his lawsuits, shortly after the execution of the settlement agreement. Asurion failed, however, to provide Spratling with the promised reference letter until November 2010. Spratling filed the present action in June 2011. He alleged that, as a result of Asu-rion’s delay in providing him a reference letter, he was entitled to rescission of the settlement agreement, and/or to the damages he would have recovered in the underlying discrimination suits. The circuit court granted Asurion summary judgment. Spratling appeals. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).